On Motion for Rehearing.
The motion for rehearing primarily sets out argument on the question of jurisdiction of the courts of this State over a dissolved foreign corporation. The record discloses that a plea to the jurisdiction is now pending in the lower court. Until this plea is passed upon by that court and exceptions thereto brought to this court, if same are made, that question is not decided.
The assignment of error at present before this court is only whether copy of suit and the process were properly served upon a dissolved foreign corporation. We held that it was properly served under Code § 22-1211.

Motion denied.